The Surrogate.
Section 71, 3 R. S., 101 (6 ed.), provides that, on the settlement of an account of an executor or administrator, the Surrogate shall allow to him for his services, and apportion among them, if there be more than one, according to the services rendered by them, respectively, for receiving and paying out all sums, etc. But if the personal estate amount to not less than $100,000, over debts and liabilities, each executor or administrator shall be entitled to and allowed full commissions, to the number of three, and if more than three, three commissions shall be divided, among them.
In this case, the executor Walke presents no account of receipts or disbursements, nor does it appear that he has rendered any “services” in receiving or paying out any sums of money belonging to said estate. And, as it is entirely clear that there is no authority in this court, under the section cited, to adjust, upon equitable principles, the compensation to be allowed to the respective executors, I am of the opinion that this court has no power to determine the rights of the executor named, as against the active executors, for their alleged improper preventing him from the performance of his duty. Therefore I am *220not called upon to determine whether he has any remedy at law for such prevention.
The fact that the basis of allowance of commissions is the a mount received and paid out, and that in this case no sum has been received or paid out, seems to me to afford a complete answer to the application. The motion should be denied.
Ordered accordingly.